  Case 2:21-cv-00984-CBM-PD Document 28-10 Filed 08/02/21 Page 1 of 3 Page ID #:581




NBCUniversal Completes DreamWorks
Animation Acquisition

08/22/16
                                                                            Download PDF

NEW YORK--(BUSINESS WIRE)-- Advancing its position in kids and family entertainment,
NBCUniversal, a division of Comcast Corporation (NASDAQ: CMCSA), today announced it
has completed its acquisition of DreamWorks Animation SKG, Inc. (DWA). The studio will
become part of the Universal Filmed Entertainment Group, which includes Universal Pictures,
Fandango, and NBCUniversal Brand Development.

This Smart News Release features multimedia. View the full release here:
http://www.businesswire.com/news /home/20160822006031/en/

Under terms of the deal valued at approximately $3.8 billion, DWA stockholders are receiving
$41 in cash for each share of DWA common stock, and post-closing, DWA shares will no
longer be listed on the NASDAQ.

In addition, on September 21, 2016, DWA will redeem all $300 million aggregate principal
amount outstanding of its 6.875% Senior Notes due August 15, 2020 at a redemption price of
105.156% of the principal amount thereof, plus accrued and unpaid interest to, but not
including, the date of redemption.

About NBCUniversal

NBCUniversal is one of the world's leading media and entertainment companies in the
development, production, and marketing of entertainment, news and information to a global
audience.

NBCUniversal owns and operates a valuable portfolio of news and entertainment television
networks, a premier motion picture company, significant television production operations, a
  Case 2:21-cv-00984-CBM-PD Document 28-10 Filed 08/02/21 Page 2 of 3 Page ID #:582
leading television stations group, world-renowned theme parks, and a suite of leading
Internet-based businesses. NBCUniversal is a division of Comcast Corporation.

About DreamWorks Animation

DWA is a global family entertainment company with business interests that span feature film
and television production; licensing and consumer products; location-based entertainment;
and new media properties, including the company's controlling interest in AwesomenessTV.
The company's feature film heritage includes many of the world's most-beloved characters
and franchises, including Shrek, Madagascar, Kung Fu Panda and How to Train Your Dragon,
while its 32 feature film releases have amassed more than $13 billion in global box office
receipts. DWA's television business has quickly become one of the world's leading suppliers of
high-quality family programming, reaching consumers on linear and on-demand platforms in
more than 130 countries and winning a total of 25 Emmy™ Awards to date. The company's
deep portfolio of intellectual property is supported by a robust, worldwide consumer products
practice, which includes licensing, and location-based entertainment venues around the
world. DWA is also the majority owner of AwesomenessTV, a leading video destination for
Generation Z and Millennial audiences, and also owns 45% of Oriental DreamWorks, a world-
class animation studio in China that produces family entertainment for both Chinese and
global audiences.

Note: This press release contains forward-looking statements. Readers are cautioned that
such forward-looking statements involve risks and uncertainties that could cause actual
events or our actual results to differ materially from those expressed in any such forward-
looking statements. Readers are directed to Comcast's periodic and other reports filed with
the Securities and Exchange Commission (SEC) for a description of such risks and
uncertainties. Comcast does not undertake any obligation to update any forward-looking
statements.




View source version on businesswire.com:
http://www.businesswire.com/news /home/20160822006031/en/

Press Contacts:
NBCUniversal
Lauren Skowronski, 212-664-2432
Lauren.Skowronski@nbcuni.com
     Case 2:21-cv-00984-CBM-PD Document 28-10 Filed 08/02/21 Page 3 of 3 Page ID #:583
or
Universal Filmed Entertainment
Teri Everett, 818-777-7216
Teri.Everett@nbcuni.com
or
DreamWorks Animation
Dan Berger, 818-695-4747
Dan.Berger@dreamworks.com
or
Investor Contacts:
Comcast
Jason Armstrong, 215-286-7972
Jason_Armstrong@Comcast.com
or
DreamWorks Animation
Jennifer DiGrazia, 818-695-3384
Jennifer.DiGrazia@dreamworks.com

Source: NBCUniversal

News Provided by Acquire Media
